Title: From Thomas Jefferson to Elias Boudinot, 29 June 1790
From: Jefferson, Thomas
To: Boudinot, Elias



Sir
New York June 29. 1790.

As it is desireable that we should receive from our Consuls an exact report of all our vessels with their cargoes which go to the countries of their residence, such fees appear necessary as may induce them to be watchful that every such vessel is noted. At the same time the fee should not be so large as to induce them to connive at foreign vessels reporting themselves as American, merely to give them the fee. Five and ten dollars appear to me well proportioned.
While I was in Europe I found there was a great want of some legal mode of taking and authenticating instruments and evidence in general, to be sent to this country; such as depositions, affidavits, copies of wills, records, deeds, powers of attorney &c. I thought it would be proper, as soon as we should have Consuls established, to make their authentications under the seal of their office, good evidence in our courts. I take the liberty of submitting to you whether a clause for these purposes might not be properly placed in this bill. I assure you the occasions for it are extremely frequent. I have the honor to be with great respect Sir, Your most obedt. humble Servt.,

Th: Jefferson

